Citation Nr: 0923247	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 0 percent 
for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1965 to 
February 1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Chicago, Illinois, VA Regional Office (RO).  

This case has previously come before the Board.  In February 
2008, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that the initial 0 percent rating 
assigned for his service-connected bilateral hearing loss 
disability does not reflect the severity of his hearing loss.  
In his April 2005 notice of disagreement, the appellant 
contended that because the testing on VA examination in June 
2004 was accomplished in a sound proof booth, the results do 
not reflect the degree of impairment in noisy environments.  
The Board notes that in Martinak v. Nicholson, 21 Vet. App. 
447 (2007) the United States Court of Appeals for Veterans 
Claims (Court) held that in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  Martinak, 21 Vet. App. at 455. 

In addition, in January 2008, the appellant submitted a 
private audiologic evaluation.  The examiner noted findings 
to include normal hearing at 250Hz through 2000Hz sloping to 
a severe sensorineural hearing loss, bilaterally.  In 
addition, a 'Moderate Signal-to-noise-ratio Loss" was noted 
to show a decreased ability to understand speech in noise as 
compared to normal hearing listeners, and "Speech-in-Noise 
Testing (QUICKSIN)" was noted to reflect a moderate 
sensorineural hearing loss.  The Board notes that while the 
puretone audiometry test results were included, the report 
consists of an uninterpreted graphic representation of 
audiometric data.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(the Board may not interpret graphical representations of 
audiometric data).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant 
for a VA audiological examination of the 
appellant to determine the extent and 
severity of his service-connected 
bilateral hearing loss disability.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  The examiner 
should provide an opinion as to the degree 
of impairment due to the appellant's 
bilateral hearing loss, to include an 
opinion as to any functional effects 
caused by the hearing disability.  In 
addition, the AOJ should request that that 
the VA examiner interpret the audiometric 
test results received in January 2008.  If 
any increase in the degree of impairment 
due to the service-connected bilateral 
hearing loss disability is identified 
during the relevant period, the examiner 
should specify the date upon which any 
increase or increases occurred, to the 
extent possible.  A complete rationale 
should accompany all opinions provided.  

2.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


